Title: To George Washington from Udny Hay, 29 April 1781
From: Hay, Udny
To: Washington, George


                        
                            Sir,
                            Philadelphia 29 April 1781
                        
                        I have this moment recd the inclosed letter for Your Excellency respecting the exchange of salt for Fish, and
                            shall immedeately apply for an express to carry it on, a constant expectation of the Arrival of the Commissary General in
                            Town has been the reason why the board has so long delayd ariving to any resolution.
                        If your Excellency should think proper to order the execution of this business through the channell of my
                            assistants, Mr Monnell near Newburgh, Major Wyekooff at Fish Kill, Judge Wyncoop at Esopus, and Colonel
                                Stoukenburgh at Albany would be the proper Persons to employ, whom I should write particularly on
                            the subject, was I not ignorant of your Excellencys intention as to the quantity you would wish procured, as well as the
                            general instructions You may think proper to give on the occasion; permit me however to hint it will be necessary that the
                            farmers employd should have an order on the Qr master for an immediate supply of Casks, and a quantity of salt forwarded
                            to them as soon as possible. I have the Honour to be with the utmost respect, Your Excellencys, most obedient and very
                            humble Servant, 
                        
                            Udny Hay
                        
                    